                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    SCOTT JOHNSON,                                      Case No. 19-cv-06215-SVK
                                   8                   Plaintiff,
                                                                                            ORDER GRANTING STIPULATION TO
                                   9            v.                                          SET ASIDE ENTRIES OF DEFAULT
                                  10    LEE M. TONG, et al.,                                Re: Dkt. No. 20
                                  11                   Defendants.

                                  12          On January 21, 2020, the parties filed a stipulation to set aside the entry of default for all
Northern District of California
 United States District Court




                                  13   Defendants pursuant to Fed. R. Civ. P. 60(b). Dkt. 20. The parties further stipulated that
                                  14   Defendants will file their responsive pleading(s) by January 24, 2020, and the parties will have
                                  15   until February 13, 2020 to conduct the joint site inspection as required by General Order 56. The
                                  16   parties request that all dates and deadlines based on the joint site inspection be recalculated based
                                  17   on the proposed February 13, 2020 joint site inspection deadline.
                                  18          Accordingly, the Court GRANTS the stipulation and ORDERS the parties to complete the
                                  19   joint site inspection on or before February 13, 2020. All dates and deadlines based on the joint
                                  20   site inspection will be adjusted accordingly.
                                  21          SO ORDERED.
                                  22   Dated: January 22, 2020
                                  23

                                  24
                                                                                                     SUSAN VAN KEULEN
                                  25                                                                 United States Magistrate Judge
                                  26
                                  27

                                  28
